 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0196-GEB
12                                Plaintiff,            STIPULATION AND ORDER TO
                                                        CONTINUE STATUS CONFERENCE
13                          v.
                                                        Date:    May 31, 2019
14   MIGUEL ALVEREZ CERVANTES and                       Time:    9:00 a.m.
     MARTA JIMINEZ LOPEZ,                               Judge:   Hon. Garland E. Burrell, Jr.
15
                                 Defendants.
16

17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Miguel
19 Alverez Cervantes and Marta Jiminez Lopez, through their counsel of record, stipulate that the status

20 conference now set for May 31, 2019, be continued to July 12, 2019, at 9:00 a.m.1
21          On October 2, 2018, all three defendants were arraigned on the eight-count Indictment. (ECF
22 Nos. 15, 18.) In the weeks following, the government produced to the defense discovery that included

23 97 pages of reports and memoranda, approximately 250 photos, and a litany of audio and video

24 recordings from this investigation. Defense counsel for all both defendants require additional time to

25 review these materials and discuss them with their clients, time to conduct research into any potential

26 suppression issues or motions to dismiss, time to conduct additional investigation, and time to otherwise
27
            1
28           The third defendant in this case, Maria Cervantes-Echevarria, will appear as scheduled for the
     May 31, 2019 status hearing. Ms. Cervantes-Echevarria intends to enter a change of plea on that date.
      STIPULATION AND (PROPOSED) ORDER                  1
30    TO CONTINUE STATUS CONFERENCE
 1 prepare for trial.

 2          Based on the foregoing, the parties stipulate that the status conference set for May 31, 2019, be

 3 continued to July 12, 2019, at 9:00 a.m. The parties further agree that time under the Speedy Trial Act

 4 should be excluded from the date the parties stipulated, up to and including July 12, 2019, under 18

 5 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479, [Local Code

 6 T4], based on continuity of counsel and defense preparation.

 7          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 8 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 9 The parties also agree that the ends of justice served by the Court granting the requested continuance
10 outweigh the best interests of the public and the defendants in a speedy trial.

11                                                       Respectfully submitted,

12

13 Dated: May 29, 2019                                   _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
14                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
15

16 Dated: May 29, 2019                                   _/s/ THD for Etan Zaitsu___________
                                                         NICHOLAS F. REYES
17                                                       Attorney for Defendant Miguel Cervantes
18
     Dated: May 29, 2019                                 _/s/ THD for Dustin D. Johnson_____
19                                                       DUSTIN D. JOHNSON
                                                         Attorney for Defendant Marta Lopez
20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                   2
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including July 12,

 9 2019, shall be excluded from computation of time within which the trial in this case must be commenced
10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the May 31, 2019 status conference be

12 continued to July 12, 2019, at 9:00 a.m.

13 Dated: May 30, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                     3
30    TO CONTINUE STATUS CONFERENCE
